Citation Nr: 0021889
Decision Date: 08/17/00	Archive Date: 11/03/00

DOCKET NO. 96-12 495A              DATE AUG 17, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Washington, DC

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim of entitlement to service connection for essential
hypertension.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

Robert A. Leaf, Counsel

INTRODUCTION

The appellant had active military service from December 1942 to
October 1945.

This appeal to the Board of Veterans' Appeals (Board) stems from
rating decisions of a regional office (RO) of the Department of
Veterans Affairs (VA). In March 1998, the RO entered a decision
that new and material evidence had not been submitted to reopen a
claim of entitlement to service connection for essential
hypertension. This appeal ensued.

FINDINGS OF FACT

1. An unappealed rating decision of the RO in June 1983 was the
last final disallowance on the issue of entitlement to service
connection for essential hypertension.

2. Evidence received subsequent to the RO's most recent unappealed
decision denying entitlement to service connection for essential
hypertension is not so significant by itself or in connection with
other evidence previously submitted that it must be considered in
order to fairly decide the claim.

CONCLUSIONS OF LAW

1. The June 1983 decision of the RO denying entitlement to service
connection for essential hypertension is final. 38 U.S.C.A. 7105
(West 1991 and Supp. 2000); 38 C.F.R. 3.104(a) (1999).

2. Evidence submitted since the RO's adverse determination is not
new and material and the claim for entitlement to service
connection for essential hypertension is not reopened. 38 U.S.C.A.
5108 (West 1991); 38 C.F.R. 3.156(a) (1999).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

When the veteran was examined in November 1942 for service
entrance, blood pressure was recorded as 150/90. An examination in
October 1945 for service separation showed that blood pressure was
148/86. Hypertension was not noted in service medical records.

In an application for VA hospital treatment or domiciliary care,
dated in March 1948, the veteran indicated that he had been nervous
for years. He had no other complaints and stated that he, was
physically fit. Blood pressure was@ recorded as 146/90, and a
physical examination was negative. The diagnoses were anxiety
state, mild; and psychopathic personality.

Based on the evidence from service medical records cited above, the
RO entered a decision in September 1965 denying service connection
for hypertension. The RO's decision set forth that there was no
evidence of complaints or treatment of hypertension during service;
further, that the blood pressure reading on the separation
examination was lower than the reading on the enlistment
examination. The veteran was informed of that decision by letter
dated October 8, 1965. He did not appeal within the one year
prescribed period.

An application seeking to reopen a claim for service connection for
hypertension was received in November 1972. No medical evidence was
submitted in support thereof. In a December 28, 1972 letter, the RO
informed the veteran that he had provided no new and material
evidence in support of the application to reopen his claim. He did
not appeal that determination within the one year prescribed
period.

Added to the record in May 1983 were medical reports from the
Cleveland Metropolitan General Hospital. They reflect the veteran's
treatment at that facility

3 -

during the period from November 1971 to January 1973 for various
disorders, including hypertension. When the veteran was examined in
December 1971, the following elevated blood pressure readings were
recorded: 180/115 lying, 180/125 sitting, and 180/125 standing.
Subsequent blood pressure readings in the early 1970's were
likewise elevated.

Based on the evidence from the private hospital records cited
above, the RO entered a decision in June 1983 determining that a
new factual basis had not been presented to establish service
connection for essential hypertension. The veteran was informed of
that decision by letter dated July 5, 1983. He did not appeal
within the one year prescribed period.

A VA examination was performed in August 1997. The veteran
indicated that high blood pressure was discovered in 1945 when he
was examined for discharge from military service. He expressed the
belief that he was placed on medication for high blood pressure,
starting with "water pills" in 1946. The current diagnosis was that
the veteran had a past history of hypertension, on medical
treatment, apparently uncomplicated to date.

Associated with the claims folder in connection with the current
claim were VA outpatient records, dated from February 1989 to July
1998. They reflect that the veteran was treated for several
disorders, including essential hypertension. Also associated with
the claims folder were medical records from the United Soldiers'
and Airmen's Home. They reflect the veteran's treatment during the
period from January 1995 to August 1998 for various disorders,
including essential hypertension.

II. Legal Analysis

Under applicable legal criteria, an unappealed rating decision of
the RO is final. 38 U.S.C.A. 7105 (West 1991 and Supp. 2000); 38
C.F.R. 3.104(a) (1999). However, a claim may be reopened if new and
material evidence is submitted. 38 U.S.C.A. 5108 (West 1991).

- 4 -

New and material evidence means evidence not previously submitted
which bears directly and substantially upon the specific matter
under consideration, which is neither cumulative nor redundant and,
which by itself, or in connection with the evidence previously
assembled is so significant that it must be considered in order to
fairly decide the merits of the claim. 38 C.F.R. 3.156(a) (1999).
Further, when determining whether the claim should be reopened, the
credibility of the newly submitted evidence is to be presumed.
Justus v. Principi, 3 Vet.App. 510 (1992).

When determining whether new and material evidence has been
submitted to warrant reopening under 38 U.S.C.A. 5108,
consideration must be given to all of the evidence submitted since
the last final disallowance of the claim, rather than since the
last time the claim was disallowed on the merits. Evans v. Brown,
9 Vet.App. 273 (1996). The June 1983 RO decision was the last final
disallowance of the claim. Accordingly, the question now before the
Board is whether new and material evidence, warranting a reopening
of the appellant's claim, has been added to the record since the
June 1983 denial.

In a recent decision, the United States Court of Appeals for
Veterans Claims (Court) held that the decision of the Federal
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (which
overruled the legal test previously used to determine the
"materiality" element of the new and material evidence test) now
requires a three- step process for reopening claims. Elkins v.
West, 12 Vet. App. 209 (1999). Under the new Elkins test, the VA
must first determine whether new and material evidence has been
presented under 38 C.F.R. 3.156(a); second, if new and material
evidence has been presented, immediately upon reopening the VA must
determine whether, based upon all the evidence and presuming its
credibility, the claim as reopened is well-grounded pursuant to 38
U.S.C.A. 5107(a); and third, if the claim is well-grounded, the VA
may then proceed to evaluate the merits of the claim but only after
ensuring that the duty to assist under 38 U.S.C.A. 5107(a) has been
fulfilled.

5 - 

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by wartime service. 38
U.S.C.A. 1110 West 1991).

In addition, certain chronic diseases, including essential
hypertension, may be presumed to have been incurred during service
if they first become manifest to a compensable degree within one
year of separation from service. 38 U.S.C.A. 1101, 1112, 1113 (West
1991); 38 C.F.R. 3.307, 3.309 (1999).

Evidence which was of record at the time of the RO's June 1983
decision denying service connection for essential hypertension
showed a single borderline elevated diastolic blood pressure
reading when the veteran was examined in November 1942 for entrance
on active duty. Thereafter, when his blood pressure was again
recorded in October 1945 for service separation, the diastolic
reading was within normal limits. A second borderline elevated
diastolic blood pressure reading was recorded about three years
after the veteran had left military service. That reading was
obtained during the course of a normal physical examination when
the veteran was being evaluated for a nervous condition.

A pattern of persistent elevated blood pressure readings was first
recorded during 1971, a point in time about 25 years after the
veteran had completed military service. The record shows that
essential hypertension was first verified by examiners only after
three sequential elevated blood pressure readings had been
obtained. In contrast, the two slightly elevated blood diastolic
readings before 1971 were isolated occurrences, one having been
recorded over five years after the other. Moreover, a normal
diastolic reading was recorded during the intervening years between
the occurrence of each of the slightly elevated diastolic readings.
On that record, the RO determined that essential hypertension had
not been shown to have been present either during service or within
the first postservice year.

Evidence which was added to the record subsequent to the RO's June
1983 decision consists of medical reports showing that the veteran
has continued to receive treatment over the years for essential
hypertension. This medical evidence is new in the sense that it was
not previously of record. However, it is not material since it is

6 -

merely cumulative of evidence previously of record demonstrating
the existence of persistently elevated blood pressure readings
and/or the control of elevated blood pressure by medication
(essential hypertension) after the early 1970's. Besides medical
evidence of continued treatment for essential hypertension, the
only other additional evidence subsequent to the RO's June 1983
decision consists of the veteran's statements, which in effect,
reiterate his contention, previously considered, that his
hypertension had its onset during service. The veteran's lay
statements do not, in this case, constitute material evidence.

In summary, the Board finds that the evidence received since the
June 1983 RO decision is not new and material within the meaning of
the cited regulation. It follows that the veteran's claim for
service connection for essential hypertension is not reopened, and
the June 1983 decision remains final.

ORDER

As new and material evidence has not been presented to reopen a
claim of service connection for essential hypertension, the appeal
as to this issue is denied.

BRUCE E. HYMAN
Member, Board of Veterans' Appeals

7 -


